Citation Nr: 1635752	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to July 1946 and from September 1950 to September 1951.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to render him unable to follow a substantially gainful occupation. 


CONCLUSION OF LAW

The schedular rating criteria for a TDIU are not met and entitlement to a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in February 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA and private treatment have been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  A February 2015 letter from VA asked the Veteran to provide information regarding the impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation, including completing a VA Form 21-8940.  The Veteran did not response.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  In July 2009, February 2014, and July 2015, the Veteran was afforded VA examinations.  The examinations are adequate for the purpose of evaluating the Veteran's service-connected disabilities, as they involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, this case was brought before the Board in July 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include contacting the Veteran with a request to provide information on his employment history, providing the Veteran with new examinations, and referring the Veteran's claim to the Director, Compensation Service.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is presently rated for lumbosacral strain, evaluated as 40 percent, and bilateral hearing loss, evaluated as 10 percent, for a combined rating of 50 percent.  The schedular threshold for TDIU is not met.  38 C.F.R. §§ 4.16(a), 4.25. 

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a), the case is to be submitted to VA's Director, Compensation Service (Director), for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16 (b) (2015).

In this case, in July 2014, the Board remanded the Veteran's TDIU claim so that it could be referred to the Director for extraschedulear consideration.  Subsequently, the Director issued a decision that found that "[t]he totality of the evidence does not show the Veteran's service connected conditions alone render him unable to perform substantially gainful employment." 

The Board notes that although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to a TDIU because the Court has determined that the Director's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233 (2015).  

Nevertheless, the Board has determined the preponderance of the evidence is against entitlement to a TDIU.

In a statement received in October 2010, the Veteran indicated he needs a walker or wheel chair to get around and can no longer work.  Furthermore, the July 2009 VA examination report states the Veteran "... had to quit work in 2007 due to his disability."  

At a February 2014 VA examination the Veteran described the functional impact of his hearing loss as "he has difficulty understanding people in communication situations."  Following a June 2015 examination a VA audiologist reported that the "Veteran's hearing loss would make it difficult for him to communicate in a noisy environment, at a distance from the speaker, or over the phone....  Due to current hearing level, Veteran would have a difficult time participating in work or leisure activities which require conversation or understanding of spoken instructions."

The Veteran was also provided a VA musculoskeletal examination of the spine in June 2015.  Following examination the examiner indicated the Veteran "can only perform Light Physical and Sedentary task due to his diagnosis" because he "has difficulty with prolonged bending, lifting, or carrying heavy objects."

A review of the Veteran's VA and non-VA treatment records does not reveal the Veteran's service-connected disabilities have a functional impact substantially different than that described by the VA examiners.  It does show the Veteran's functionality is also impacted by multiple non-service-connected disabilities, including neck, shoulder, and bilateral knee problems.  

In a February 2015 letter, VA asked the Veteran to provide a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, so that he could provide a better picture of his educational and work background.  Furthermore, the Veteran was asked in the same letter to provide any employment records showing missed time at work as a result of impairment caused by a service-connected disability, any statements from people familiar with the impact his service-connected conditions have on his ability to function, and to provide or identify any treatment for his service-connected disabilities.  The Veteran did not respond.

A July 2008 VA Audiology Consult provides some information on the Veteran's occupational history however.  It is noted the Veteran was a leadman and later supervisor making aircraft wings for four years; worked with vending machines for two years; United Airlines, repairing aircraft, six years; and managed supplies for different companies for twenty-five years. 

The Board finds the weight of the evidence is against a finding that the Veteran's service-connected disabilities are of sufficient severity to render him unable to follow a substantial gainful occupation.  The July 2009 examiner's report that the Veteran left work because of his disability in 2007 appears to be the examiner reporting the Veteran's assertion and not a medical determination.  The other examiners describe lumbosacral strain and hearing loss that clearly impacts the Veteran's ability to function in a work environment without preventing it.  His lumbosacral strain limits him to light physical and sedentary work.  However, given what occupational history can be gathered from review of the claims file the Veteran has employment experience that would not preclude obtaining such employment.  While some of his history indicates physical labor such as repairing aircraft the Veteran apparently spent 25 years managing supplies for different companies.  Experience the Board, based on the limited information provided, determines would not prevent the Veteran from obtaining or maintaining substantially gainful employment involving light physical or sedentary work.  The Board acknowledges that the Veteran ambulates with the assistance of a wheelchair or walker.  To the extent this is require because of the Veteran's service-connected lumbosacral strain the Board finds it would not prevent light physical or sedentary work.    

Moreover, the examiner has indicated the Veteran's hearing loss would cause difficulty with communication.  Still, it is the Board finding that accommodations could be made for his hearing impairment in many light physical or sedentary employment situations.  

The Board has also considered the Veteran's lay statements that his service-connected disabilities render him unemployable.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities and their effect on his employment has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria for a TDIU.  As such, the Board finds these records to be more probative than the Veteran's assertions.  

Finally, the Board would like to stress that the determination of whether the Veteran can secure and follow a substantially gainful occupation has been made without consideration of the Veteran age or the impairment caused by non-service- connected disabilities as required by pertinent regulations.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

After considering the totality of the record, a preponderance of the evidence is against the claim for a TDIU and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

Entitlement to a TDIU is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


